COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-14-00077-CR


Walter Tendai Chidyausiku                  §    From Criminal District Court No. 4

                                           §    of Tarrant County (1264242R)

                                           §    February 19, 2015
v.
                                           §    Opinion by Justice Dauphinot

                                           §    Concurrence by Justice Gabriel

The State of Texas                         §    (p)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and this case is remanded to the trial court for a new trial or

other proceedings consistent with this opinion.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By __/s/ Lee Ann Dauphinot_____________
                                         Justice Lee Ann Dauphinot